[Wilson Sonsini Goodrich & Rosati Letterhead] February 19, 2008 Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, DC 20549 Attention:Jay Webb, Division of Corporate Finance Re: Microchip Technology Incorporated Form 10-K for fiscal year ended March 31, 2007 Form 10-Q for fiscal quarter ended September 30, 2007 Commission File No. 0-21184 Ladies and Gentlemen: On behalf of Microchip Technology Incorporated (the “Company”), we are transmitting the Company’s Memorandum of Response (the “Response Letter”) to the comments of the
